Title: From George Washington to James McHenry, 15 September 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon Septr 15th 1799

Your letter of the 3d instant, with the papers accompanying it, did not get to my hands ’till the 11th—At the same time I received a long letter from Genl Hamilton, with voluminous references, to which he requested my immediate attention, and the communication of my sentiments thereon. These circumstances will account for your not having received an answer before this time.
The Rules which have been adopted by the President of the U.S. relative to Rank in the Army, point out the mode which must determine the relative Rank of those Officers who have heretofore been in service. The documents in the War Office, and the information obtained from the parties, would enable you to fix the Rank of those Officers, at least as well as I can do it. But to manifest my readiness to comply, so far as is in my power, with any request from your department, I have, in the enclosed list, noted numerically the names of the Lieutenant Colonels & Majors, who have been in service, as they should rank, agreeably to the documents from the War Office, which you forwarded to me, annexed to their names, and in conformity with the Regulations established by the President relative to Rank.
By these Rules resignation precludes all claim to Rank, and places the party upon a footing with those Officers who have never before been in Service; but where a resignation took place from any cause not affecting the Character of the Officer (as it is presumed is the case with all who are now appointed under this circumstance) it does not, in my opinion, deprive the party of that consideration wh. his having been in service would give, provided he stands on equal ground, in other respects, with those who have never served.
As the Relative Rank of Officers who have not been in service, is to be determined by the Commander in Chief, I shall make the arrangement in the best manner I can, with respect to the Officers

in your list who are of this description—But in order to do this with propriety & satisfaction a personal knowledge of the several Officers, or full information of their respective qualifications, talents and merits is necessary. The former I do not possess. The latter I have, respecting most of those who have not been in service, so far as could be ascertained from the documents laid before the Genl Officers in November last from the War Office. But to proceed on this ground alone, and without any document relatively to the Characters of the Officers from Connecticut, North & South Carolina & Georgia (who, you will recollect, were selected with out any agency of mine) and fix the Rank definitively, would be very repugnant to my ideas of propriety and justice—In a word, it wd be little better than to decide their relative Rank by lot. I have tried and tried again to make an arrangement of the Majors who have been in service, and enclose a list of the Result; but it is so unsatisfactory to myself that I request no weight may be given to it farther than it accords with better information & circumstances.
In your letter you have requested that the Relative Rank of the Field officers of the Cavalry, as well as of the 12 Regts of Infantry, should be fixed; but you have not furnished the names of these Officers; and there is one Major wanting, according to your list, to complete the No. for the 12 Regts of Infantry.
I feel much obliged by your intention of remitting me two months pay; but excepting in cases which may involve me in pecuniary expences, I must beg leave, on the principle I sat out with, to decline the Acceptance of it.
The letters written to you by the Lieutt Colonels & Majors, in answer to your queries, are herewith returned. With due consideration I have the honor to be Sir, Yr mo. ob. st

G.W——n

